Mr. Justice Nutt
delivered the opinion of the court:
I do not think it necessary to follow the counsel over all the grounds which they have endeavoured to lead us in pursuit of the common law doctrine on this subject.— It is admitted that at the time these mortgages were given, the whole interest in the property, whether absolute or contingent, belonged to Mr. Crafts. That interest he vested in his creditors (the mortgagees) subject to redemption only by the payment of the money. It was not then in his power by any contract which he could make, or any act which he could do, not even by the contract of marriage as highly as it is respected in law, to impair the obligation of the contract which he had previously made, nor lessen the security which he had before given; and although the right still remained in him, it was subject to the incumbrance which he had created. ' The wife must take her dower as she takes her husband cum oners. She may come in and redeem the property, and then, and not till then, is she entitled to her dower.
The motion therefore must be refused.
Justices Colcock, Gantt and Huger, concurred.
Johnson, Justice, dissented.